Appeal from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered July 20, 2004. The judgment convicted defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted criminal possession of a controlled substance in the third degree (Penal Law §§ 110.00, 220.16 [1]) and criminal possession of a weapon in the third degree (§ 265.02 [1]). The knowing, voluntary and intelligent waiver by defendant of the right to appeal encompasses his challenge to County Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Reynolds, 278 AD2d 937 [2000], lv denied 96 NY2d 805 [2001]), as well as his challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Gorski, Smith, Fahey and Green, JJ.